COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR RECONSIDERATION EN BANC

Appellate case name:      Jong W. Kim and Susan Kim v. Jin Ahn

Appellate case number:    01-11-00231-CV

Trial court case number: 0636177

Trial court:              80th District Court of Harris County

Date motion filed:        March 12, 2013

Party filing motion:      Jin Ahn

     It is ordered that the motion for rehearing by en banc reconsideration is DISMISSED
FOR WANT OF JURISDICTION.


Judge’s signature: /s/ Rebeca Huddle
                         Acting Individually   Acting for the Court

En banc court consists of: Chief Justice Radack, and justices Jennings, Keyes, Higley, Bland,
Sharp, Massengale, Brown, and Huddle


Date: April 2, 2013